DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites, “-construction panel” and it appears the “-“ is a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Retaining mechanism in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification identifies an annular magnet or a pin as a retaining mechanism.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, claim 1 recites that the construction panel has a “convex” polygonal shape in line 2.  However, a review of the figures does not appear to disclose any convexly shaped panel.  Thus, it is unclear how the panel is “convex.”  All embodiments appear to disclose a polygonal panel, and thus, this language will be interpreted as requiring a “polygonal panel.”  
In addition, claim 1 recites, “the edges” in line 3, “the sliding locking devices” in line 14, “the corresponding crenelated pattern” in line 14-15, “the crenelated patterns” in line 16, “the passage” in line 18, “the other construction panel” in line 21 and “the other construction panel” in line 22.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “edges” in line 3, “the sliding locking device” in line 14, “a corresponding crenelated pattern” in line 14-15, “the crenelated pattern” in line 16, “passage” in line 18, “the another construction panel” in line 21 and “the another construction panel” in line 22 and will be interpreted as such.  
Re claim 2, claim 2 recites that the construction panel has one of a square and rectangular shape.  However, claim 1 requires that the edges of the panel have crenellations which comprise protrusions.  Thus, it is unclear how the panel is “square or rectangular” because each edge has protrusions. For the purposes of this examination, this language will be interpreted as requiring that the shape of the panel, excusing the crenellated pattern, is a square or rectangle.  
Re claim 3, claim 3 recites, “the corresponding edge” in line 3.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a corresponding edge” and will be interpreted as such.  
Re claim 5, claim 5 recites, “the associated protrusion” in line 3-4, line 8, line 10-11, line 15, and line 20-21, “the second end” in line 14, line 16, and “the travel” in line 22.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “an associated protrusion,” “the second opposite end” and “travel” and will be interpreted as such.  
Re claim 6, claim 6 recites, “the associated protrusion” in line 4, line 5-6, line 10-11, line 16-17, and line 21, “the side” in line 8, “the disengagement” in line 9-10 and “the travel” in line 11 and line 13.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “an associated protrusion,” “a side,” “disengagement” and “travel” and will be interpreted as such.  
Re claim 13, claim 13 recites, “the corresponding edge” in line 3 and “the assembly” in line 6.  There is insufficient antecedent basis for these limitations in the claims.  It appears this language refers to “a corresponding edge” and “assembly” and will be interpreted as such.  
Claims 4, 7-12 and 14-15 are rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 7-8, 10-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas (US 2006/0237455).
Re claim 1, Vargas discloses a construction panel (Fig. 1-2, 70), wherein the construction panel (70) has a convex polygonal shape (Fig. 2, as interpreted under 35 USC 112 above), an entire length of each of the edges (edges of 70) of the construction panel (70) having a crenelated pattern (Fig. 2) made up of at least two protrusions (172, 172’, 271, 271’, 273, 273’, 274, 274’), a longitudinal through bore (371, 372, 373, 374) being arranged in each of the at least two protrusions (172, 172’, 271, 271’, 273, 273’, 274, 274’), wherein a sliding locking device (80) is positioned in an associated longitudinal through bore (371, 372, 373, 374), the sliding locking device (80) being able to assume one of an unlocked position (Fig. 1) in which the sliding locking device (80) is completely withdrawn inside (in Fig. 1, 80 is completely withdrawn from the inside of the bores) the associated longitudinal through bore (371, 372, 373, 374) and a locked position (Fig. 2) in which the sliding locking device partially leaves (when sliding 80 through the bores, 80 partially leaves at least one of the bores) the associated longitudinal through bore (371, 372, 373, 374), wherein, for each edge of the construction panel (70), the sliding locking devices (80) of the corresponding crenelated pattern (Fig. 2) are configured to slide (Fig. 1 shows at least two elements 80 sliding in the same direction) in the same direction to pass from the unlocked position (Fig. 1) to the locked position (Fig. 2) such that, when one of the crenelated patterns (Fig. 2) of the construction panel (70) is interconnected with a complementary crenelated pattern (Fig. 2) of an edge of another construction panel (40), during the passage to the locked position (Fig. 2), each sliding locking device (80) of the crenelated pattern (Fig. 2) is configured to partially withdraw (Fig. 1-2) into the longitudinal through bore (342) of an adjacent protrusion (142, 142’) of the other construction panel (40) and to push a sliding locking device (such as the vertically oriented 80 on 40) of the adjacent protrusion (142, 142’) of said the other construction panel (40),
but fails to disclose the sliding locking device and the associated longitudinal through bore having the same length.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the construction panel of Vargas to have disclose the sliding locking device and the associated longitudinal through bore having the same length (such as by providing smaller elements 80 in each individual bore) in order to reduce material used, and to allow for replacement during maintenance of smaller, individual elements 80 without needing to remove a long 80 from an entire side.  In general, a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
The phrase “configured to” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Re claim 2, Vargas as modified discloses the construction panel  according to claim 1, wherein the construction panel (70) has one of a square and a rectangular shape (as interpreted above), a height (Fig. 5, left to right) of the at least two protrusions (30) of each crenelated pattern (Fig. 5) being equal to a thickness (Fig. 5, left to right) of the construction panel (70).
Re claim 4, Vargas as modified discloses the construction panel according to one of claim 1, wherein each protrusion (172, 172’, 271, 271’, 273, 273’, 274, 274’) of the at least two protrusions (172, 172’, 271, 271’, 273, 273’, 274, 274’) has a retaining mechanism (87, 89) which is configured to retain ([0029]) the sliding locking device (80) in one of the unlocked position (Fig. 1) and the locked position (Fig. 2).
Re claim 7, Vargas as modified discloses the construction panel according to claim 1, wherein the construction panel (70) has at least one opening (471, 472, 473, 474, see also [0026]) arranged in a thickness (Fig. 2) of the construction panel (70).
Re claim 8, Vargas as modified discloses the construction panel according to claim 7, wherein the construction panel (70) further comprises at least one fastening element (521, 522, 523, 524) positioned around ([0031]) the at least one opening (471, 472, 473, 474) and configured to allow the fastening of a covering (521-524 are capable of allowing fastening of a covering) facing the at least one opening (471-474).
Re claim 10, Vargas as modified discloses a kit ([0034] discloses removing the pins and pieces, thus disclosing a modular structure as a kit) for building a modular object (Fig. 4), comprising a plurality of construction panels (70, see Fig. 1 disclosing 30, 40, 50 and 60 as the same structure as 70) according to claim 1 (see above).
Re claim 11, Vargas as modified discloses the kit according to claim 10, wherein the kit further comprises at least one additional connecting part (180, 152, 152’, 151, 151’) which is arranged to be inserted into adjacent crenelated patterns (Fig. 1) of two adjacent construction panels (such as between 40 and 60) of the plurality of construction panels (30-70) so as to allow the assembly of the two adjacent construction panels (40, 50) in the same plane (Fig. 1), the at least one additional connecting part (180, 152, 152’, 151, 151’) having two parallel longitudinal through bores (152, 152’, 151, 151’) each comprising a sliding locking device (80).
Re claim 12, Vargas as modified discloses the kit according to claim 12, wherein the at least one additional connecting part (180, 152, 152’, 151, 151’) further has a third longitudinal through bore (one of 152, 152’) which is perpendicular to the two parallel longitudinal through bores (bores 151, 151’), said the third longitudinal through bore (152, 152’) comprising a sliding locking device (80).
Re claim 14, Vargas as modified discloses the kit according to claim 10, wherein the kit further comprises at least one additional corner part (see, for example, Fig. 3a at 90) comprising two adjacent faces (faces of the bottom panel and the side panel at 90) each including a crenelated pattern (Fig. 3a) made up of at least two protrusions, (those shown in Fig. 1) in each of which a longitudinal through bore (321, 333) being arranged in each of the at least two protrusions (Fig. 1), which a sliding locking device (80) being positioned in the longitudinal through bore (321, 333), such that each of said the two adjacent faces (bottom and side panel in Fig. 3a at 90) with crenelated pattern (Fig. 1) of the at least one additional corner part (at 90) is configured to interconnect with an edge with complementary crenelated pattern of a construction panel (one panel of Fig. 2) of the plurality of the construction panels (30-70), so as to form a corner connection (Fig. 3a, at 90) of two construction panels (Fig. 3a) of the plurality of construction panels (30-70).
Re claim 15, Vargas as modified discloses a modular object (Fig. 3a) built using a kit (see above) according to claim 10 (see above). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas (US 2006/0237455) in view of Garduna (US 3,692,201).
Re claim 9, Vargas as modified discloses the construction panel according to claim 1, but fails to disclose wherein the construction panel is made from at least one material from among plastic, metal, wood and cardboard.
However, Garduna discloses wherein the construction panel is made from at least one material from among plastic, metal, wood and cardboard (Col 5 lines 1-3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the construction panel of Vargas wherein the construction panel is made from at least one material from among plastic, metal, wood and cardboard as disclosed by Garduna in order to utilize a cheap, easily formable, readily available material, as such materials are very well known and common in the art.  

Allowable Subject Matter
Claim(s) 3, 5-6, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635